DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The Examiner notes that the clause “operable” has been used in claim 1 at line 3.  The “operable” clause, which suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, does not limit the scope of a claim or claim limitation.  See MPEP 2111.04.  Therefore it is suggested that the “operable” clause be taken out of the claim(s) to thereby recite a positive limitation; or it is suggested to amend the “operable” clause to recite -- configured -- to thereby recite a positive limitation.  
Similar discussions are addressed with regard to claim 15 at line 2.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
Claim 15 at line 2: “when executed” should be -- when executed by one or more processors --.
Each of claims 16-20 at line 1 respectively: “The media” should be -- The one or more computer-readable non-transitory storage media --.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0197442 A1) in view of Cha et al (“Autonomous Structural Visual Inspection Using Region-Based Deep Learning for Detecting Multiple Damage Types” – ResearchGate - November 2017, pages 1-17).
Re Claim 1: Lu discloses a system (see Lu, Fig. 6, [0099]-[0100]) comprising: one or more processors (see Lu, Fig. 6, [0099]-[0100]); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to (see Lu, Fig. 6, [0099]-[0100]): access an image of a damaged object (see Lu, Fig. 3A, [0059], images after the claimed damages); determine, using an image segmentation model, a plurality of objects in the image (see Lu, Fig. 3A, [0086], annotate and segment images); determine, using a plurality of visual inference models and the determined plurality of objects from the image segmentation model, a repair-relevant property vector for the damaged object in the image, the repair-relevant property vector comprising a plurality of damaged object properties (see Lu, [0058], [0086], [0108]-[0109], segment images and then generate damage vector [via artificial intelligence techniques and/or machine learning techniques which obtain inferences] wherein the vector includes texture, pixel density, depth, damage scope, damage scale, depth of deformation, etc.); generate a repair report using the repair-relevant property vector and a price catalogue, the repair report comprising an indication of the damaged object and a price associated with the repair or replacement of the damaged object (see Lu, Fig. 3A, [0058]-[0063], [0086], [0097], [0108]-[0109], using the damage vector, a case [which includes details of the damage, compensation paid, settlement contracts, etc.] from the database having similar damage vector may be identified to generate the claimed damage repair cost estimation which provides an estimate cost of repair or replacement); and provide the generated report for display on an electronic display device (see Lu, Fig. 3A, [0058]-[0063], [0086], [0108]-[0109], and more specifically Ref. No. 525 of Fig. 5, [0097]-[0098], display the damage repair cost estimation).
However Lu fails to explicitly disclose determine, using a plurality of image segmentation models, a plurality of objects in the image.
Cha discloses determine, using a plurality of image segmentation models, a plurality of objects in the image (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11, combination of Fast R-CNN and RPN provide more optimized labels and bounding boxes for damage localization).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s system using Cha’s teachings by including the damage localization processing to Lu’s annotation and segmentation process in order to improve the segmentation by optimizing the damage localization (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11).

Re Claim 2: Lu as modified by Cha further discloses wherein the repair report further comprises a state of each of the objects determined from the plurality of image segmentation models (see Lu, Fig. 3A, [0058]-[0063], [0086], [0108]-[0109], and more specifically Ref. No. 525 of Fig. 5, [0097]-[0098], display the damage repair cost estimation which indicates e.g. damage scope, damage scale, damage depth, etc.).  See claim 1 for obviousness and motivation statements.

Re Claim 3: Lu further discloses wherein generating the repair report using the repair-relevant property vector and the price catalogue comprises comparing the plurality of damaged object properties of the repair-relevant property vector with a plurality of items in the price catalogue (see Lu, Fig. 3A, [0058]-[0063], [0086], [0097], [0108]-[0109], using the damage vector, a case [which includes details of the damage, compensation paid, settlement contracts, etc.] from the database having similar damage vector [via similarity comparator techniques] may be identified to generate the claimed damage repair cost estimation which provides an estimate cost of repair or replacement).

Re Claim 4: Lu as modified by Cha further discloses wherein determining the plurality of objects in the image using the plurality of image segmentation models comprises applying a label from a plurality of labels to individual pixels of the image of the damaged object (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11, combination of Fast R-CNN and RPN provide more optimized labels and bounding boxes for damage localization).  See claim 1 for obviousness and motivation statements.

Re Claim 6: Lu as modified by Cha further discloses wherein the plurality of visual inference models are: regressor type models; or classifier type models (see Cha, Figs. 7 and 8, abstract, paragraph “For each RoI …” in page 5, Section 2.5, paragraph “As can be seen” in page 11, regressor [for bounding boxes] and softmax [for class probability]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lu’s system using Cha’s teachings by including the regressor and softmax processing to Lu’s artificial intelligence techniques and/or machine learning techniques in order to improve and optimize the damage localization (see Cha, Figs. 7 and 8, abstract, paragraph “For each RoI …” in page 5, Section 2.5, paragraph “As can be seen” in page 11).

Re Claim 7: Lu as modified by Cha further discloses wherein determining the repair-relevant property vector further comprises using an image query language engine to find spatial relationships between the objects determined from the plurality of image segmentation models (see Lu, [0058], [0075], [0086], [0092], [0108]-[0109], segment images and then generate damage vector [via artificial intelligence techniques and/or machine learning techniques which obtain inferences wherein the inference could be achieved from the natural language processing and information retrieval techniques] wherein the vector includes damage depth, damage scope, damage scale, etc.).  See claim 1 for obviousness and motivation statements.

	As to claim 8, the claim is the corresponding method claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Lu further discloses by a computing device, performing the steps (see Lu, Fig. 6, [0099]-[0100]).

	As to claims 9-11 and 13-14, the discussions are addressed with regard to claims 2-4 and 6-7 respectively.

	As to claim 15, the claim is the corresponding one or more computer-readable non-transitory storage media claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Lu further discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the instructions (see Lu, Fig. 6, [0099]-[0100]).

	As to claims 16-18 and 20, the discussions are addressed with regard to claims 2-4 and 6 respectively.


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as modified by Cha, and further in view of Turol (“Automotive Insurance with TensorFlow: Estimating Damage / Repair Costs” – February 28, 2018, pages 1-11).  The teachings of Lu as modified by Cha have been discussed above.
Re Claim 5: Although Cha further discloses wherein the plurality of image segmentation models comprises DeepLab (see Cha, Figs. 7 and 8, abstract, Section 2.5, paragraph “As can be seen” in page 11, combination of Fast R-CNN and RPN [deep learning] provide more optimized labels and bounding boxes for damage localization) [see claim 1 for obviousness and motivation statements], Lu as modified by Cha however fail to explicitly disclose that DeepLab is implemented in TensorFlow.
	Turol discloses DeepLab implemented in TensorFlow (see Turol, pages 2-3, recognize the damaged car parts and assess damage via tensorflow).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lu’s system, as modified by Cha, using Turol’s teachings by including the TensorFlow processing to Lu’s [as modified by Cha] segmentation process in order to improve the recognition of the multiple damaged parts (see Turol, pages 2-3).

	As to claims 12 and 19, the discussions are addressed with regard to claim 5 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al ‘421 discloses the repair plan comprises estimated repair price corresponding to the repair strategy; Dalyac et al ‘878 discloses estimating vehicle damage repair with a convolutional neural network; Okazaki ‘212 discloses estimating costs of repair or replacement of each property; Gavrilyuk et al ‘284 discloses image segmentation performed by vision and language systems; Pofale et al ‘163 discloses the neural network is used to obtain estimates for a total loss and repairs; Li et al ‘793 discloses automatically estimating repair cost for a vehicle; Park et al [KR 10-2109882 B1] discloses a repair cost estimation part estimating a repair cost for the damage based on data on the estimation of the repair cost stored in the database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 9, 2022